Opinion
per Curiam:
Appellant was convicted of prison breach and is appealing from judgment of sentence. This case raises a question identical in all relevant respects with the appeal in Commonwealth v. Bartol, 218 Pa. Superior Ct. 191, 279 A. 2d 771 (1971).
As was the case in Bartol, we believe that appellant has not received effective representation on appeal. We thus remand the record to the lower court with directions to require counsel to follow the correct procedures to assure appellant effective representation by counsel.